NO. 12-19-00290-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

 IN THE INTEREST OF                                       §       APPEAL FROM THE 124TH

 N.V.R., D.A.R., AND J.T.R.,                              §       JUDICIAL DISTRICT COURT

 CHILDREN                                                 §       GREGG COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
        William Runnels, acting pro se, filed a notice of appeal to challenge the denial of his motion
to recuse the trial judge. On August 21, 2019, this Court notified Runnels that the notice of appeal
failed to show the jurisdiction of the Court, namely, the order being appealed is not an appealable
order. See TEX. R. APP. P. 37.2. We further notified Runnels that the appeal would be dismissed
unless the information was amended on or before September 20 to show the jurisdiction of the
Court. See TEX. R. APP. P. 42.3. We received no response to the August 21 notice.
        Unless one of the sources of our authority specifically authorizes an interlocutory appeal,
we only have jurisdiction over an appeal taken from a final judgment. See Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001). In this case, the order denying Runnels’s motion to recuse
is not a final judgment or appealable interlocutory order. 1 See TEX. R. CIV. P.18a(j) (order denying
motion to recuse may be reviewed only for abuse of discretion on appeal from final judgment);
see also Zachaire v. Petefield, No. 14-11-00254-CV, 2011 WL 2150645, at *1 (Tex. App.—




         1
           The Texarkana Court of Appeals dismissed a petition for writ of mandamus filed by Runnels with respect
to various motions to recuse and, in doing so, informed Runnels that the denial of a motion to recuse is appealable
upon entry of a final judgment. In re Runnels, No. 06-19-00061-CV, 2019 WL 3366793, at *1 (Tex. App.—
Texarkana July 26, 2019, orig. proceeding) (mem. op.).
Houston [14th Dist.] June 2, 2011, no pet.) (mem. op.). Accordingly, we dismiss this appeal for
want of jurisdiction.2 See TEX. R. APP. P. 42.3(a). All pending motions are overruled as moot.
Opinion delivered September 27, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



         2
           We also note that Runnels’s docketing statement was due to have been filed at the time the appeal was
perfected, i.e., August 21, 2019. See TEX. R. APP. P. 32.1. On August 21, this Court requested that Runnels file a
docketing statement within ten days if he had not already done so. Runnels did not file the docketing statement as
requested. On September 9, this Court issued a second notice advising Runnels that the docketing statement was past
due. The notice further provided that unless the docketing statement was filed on or before September 19, the appeal
would be presented for dismissal in accordance with Texas Rule of Appellate Procedure 42.3. The date for filing the
docketing statement passed without a response from Runnels.




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        SEPTEMBER 27, 2019


                                         NO. 12-19-00290-CV


             IN THE INTEREST OF N.V.R., D.A.R., AND J.T.R., CHILDREN



                                Appeal from the 124th District Court
                         of Gregg County, Texas (Tr.Ct.No. 2007-2400-B)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.